         Case 19-33569-mvl7 Doc 10 Filed 11/26/19              Entered 11/26/19 13:18:17           Page 1 of 1




 The following constitutes the ruling of the court and has the force and effect therein described.



  Signed November 25, 2019
                                               United States Bankruptcy Judge
     ______________________________________________________________________



2530 (rev. 12/15)
                                    UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS


In Re:                                                     §
Capital Park Management Company, LLC                       §    Case No.: 19−33569−sgj7
                                                           §    Chapter No.: 7
                                        Debtor(s)          §


                       ORDER FOR RELIEF IN AN INVOLUNTARY CASE
    On consideration of the petition filed on October 29, 2019, against the above−named debtor, an order for relief
under Chapter 7 of the Bankruptcy Code (Title 11 of the United States Code) is GRANTED.

    The debtor must file the list of creditors, bankruptcy schedules and statement of financial affairs required by 11
U.S.C. § 521. Consequently,

    IT IS FURTHER ORDERED that, pursuant to Bankruptcy Rule 1007(a)(2), the debtor shall file within 7 days
from the date of entry of this order a list containing the name and address of each of its creditors.

    IT IS FURTHER ORDERED that, pursuant to Bankruptcy Rule 1007(c), the debtor shall file within 14 days
from the date of entry of this order the bankruptcy schedules and statement of financial affairs required by 11 U.S.C.
§ 521.

      IT IS FURTHER ORDERED that, pursuant to Bankruptcy Rule 1007(k), if the debtor does not prepare and file
the list of creditors, schedules and statement of financial affairs as directed by this order, the petitioning creditors
shall prepare and file the papers within 30 days from the date of entry of this order. The petitioning creditors may
move this court for relief to enforce this order and may apply for the reimbursement of the costs incurred in
complying with this order. The petitioning creditors and the bankruptcy trustee may seek the imposition of sanctions
against the debtor and any responsible person for the debtor in the event the petitioning creditors must prepare and
file the papers as directed by this order.



                                               # # # End of Order # # #
